DETAILED ACTION
	This action is in response to the Request for Continued Examination (RCE) filed 1/4/2021. Currently, claims 1-20 are pending in the application. Claims 1-7 are withdrawn and not examined at this point.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.
 
Response to Arguments
The examiner acknowledges that it was agreed in the Interview held 12/22/2020 that the present amendment overcome the rejections of claims 8 and 18 in view of Alsolami and Sano et al. However, upon further consideration, the Office holds that Alsolami teaches wherein, in the rigid state, said orthotic device is configured to inhibit rotational movement of the appendage in response to reactive forces generated 

Claim Objections
Claim 8 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “wherein, in the rigid state, said orthotic device is configured to inhibit rotational movement of the appendage in response to reactive forces generated by the rotary fastener installation tool and applied to the appendage during installation of a fastener” should be amended to recite ---wherein, in the rigid state, said orthotic device is configured to inhibit rotational movement of the appendage,  the rotational movement being in response to reactive forces generated by the rotary fastener installation tool and applied to the appendage during installation of a fastener---.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “wherein, in the rigid state, the orthotic device is configured to inhibit rotational movement of the appendage in response to reactive forces generated by the rotary fastener installation tool and applied to the appendage during installation of a fastener” should be amended to recite ---wherein, in the rigid state, the orthotic device is configured to inhibit rotational movement of the appendage,  the rotational movement being---.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “a fastener” in line 2 of the claim should be amended to recite ---the fastener---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites “a fastener” in the last line of the claim. It is unclear if this recited “fastener” is one of, or distinct from, the “fasteners” previously recited in claim 2 of the claim. Claims 9-17 depend on claim 8 and therefore, include the same error.
Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites “a fastener” in line 2 of the claim. It is unclear if this recited “fastener” is one of, or distinct from, the “fasteners” and/or “fastener” previously recited in claim 8 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 14, 15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsolami (US 2016/0354222) in view of Sano et al. (US 2011/0009757).
In regards to claim 8, Alsolami teaches in Figures 1 and 3 and [0039-0040] a fastener installation tool (BP device 32; can be considered an installation tool inasmuch as the installation of and pressure applied by air cuffs 12 onto immobilization part 10 and the padding positioned thereon (which are the fasteners) is determined by communication from the blood pressure measurement device 32 as described in [0028-0029] and [0039-0040]; [0034] teaches padding material provided between the immobilization part 10 and the injured limb; [0028-0029] teaches that inflation of the air cuffs 12 exerts a force on the immobilization part 10, which functions to fasten the immobilization part 10 and the padding thereunder in proper position) for installing fasteners (immobilization part 10 and the padding positioned thereon, which fasten around the user’ limb as shown in Figure 1); a controller (controller 30) coupled to (via 
Alsolami does not teach the fastener installation tool being a rotary fastener installation tool.
However, Sano et al. teaches in the abstract an analogous device with the fastener installation tool (sphygmomanometer) being a rotary fastener installation tool (the sphygmomanometer is taught in the abstract to include a tightening length adjustment mechanism that includes a rotating winding roller). 
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the fastener installation tool of Alsolami to be a rotary fastener installation tool as taught by Sano et al. because this element is known to enable the fastener installation tool to be easily attached to a measurement site, such that reliable winding of the fastener installation tool around the measurement site can be repeated in every measurement, as Sano et al. teaches in the abstract.
In regards to claim 9, Alsolami and Sano et al. teach the apparatus of claim 8. Alsolami teaches in [0021] and Figures 1 and 3 wherein said orthotic device (air cuffs 
Alsolami does not teach the fastener installation tool being a rotary fastener installation tool.
However, Sano et al. teaches in the abstract an analogous device with the fastener installation tool (sphygmomanometer) being a rotary fastener installation tool (the sphygmomanometer is taught in the abstract to include a tightening length adjustment mechanism that includes a rotating winding roller). 
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the fastener installation tool of Alsolami as modified by Sano et al. to be a rotary fastener installation tool as taught by Sano et al. because this element is known to enable the fastener installation tool to be easily attached to a measurement site, such that reliable winding of the fastener installation tool around the measurement site can be repeated in every measurement, as Sano et al. teaches in the abstract.
In regards to claims 14 and 15, Alsolami and Sano et al. teach the apparatus of claim 8. Alsolami does not teach that said controller is further configured to detect a magnitude of torque applied to a fastener by said fastener installation tool; wherein said 
However, Sano et al. teaches in Figures 1, 3, 4, 10 and 11, [0085-0086], [0091] [0094-0095] an analogous device wherein said controller (control unit 11) is further configured to detect (using torque sensor 59; [0091] teaches that “the control until 11 detects the rotation torque applied to the winding roller 58 during the winding operation”) a magnitude of torque applied to a fastener (31, 32, 58) by said fastener installation tool (sphygmomanometer 1B); wherein said controller (control unit 11) is configured to output a deactivation signal ([0095] teaches that “the control until 11 opens the air bladder 35” and “the control unit 11 completely opens the exhaust valve 62…so as to exhaust the air in the air bladder 35…and drives and rotates the geared motor 51 in the backward direction at time t8 so as to feed out the second tightening belt from the winding roller 58;” removing the air from air bladder 35 functions to release the pressure applied by the air bladder 35, which is the deactivation of the application of pressure) when (defined: in the event that; https://www.dictionary.com/browse/when; see Figure 11) the magnitude of torque detected by said controller is equal to a desired installation torque (when “the detected rotation torque reaches a preliminary fixed threshold value,” as taught in [0091]), and wherein said orthotic device (air bladder 35) changes from the rigid state (inflated state) to the relaxed state (deflated state) in response to the deactivation signal ([0095] teaches that “the control until 11 opens the 
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the controller of Alsolami as modified by Sano et al. such that said controller is further configured to detect a magnitude of torque applied to a fastener by said fastener installation tool; wherein said controller is configured to output a deactivation signal when the magnitude of torque detected by said controller is equal to a desired installation torque, and wherein said orthotic device changes from the rigid state to the relaxed state in response to the deactivation signal as taught by Sano et al. because this element is known to enable the orthotic device to automatically change from the rigid state to the relaxed state when the detected magnitude of torque exceeds a magnitude that is desired or safe for the user.
In regards to claim 18, Alsolami teaches in Figures 1 and 3 and [0039-0040] a method of operating an orthotic system (splint 2) including a fastener installation tool (BP device 32; can be considered an installation tool inasmuch as the installation of and pressure applied by air cuffs 12 onto immobilization part 10 and the padding positioned thereon (which are the fasteners) is determined by communication from the blood pressure measurement device 32 as described in [0028-0029] and [0039-0040]; [0034] teaches padding material provided between the immobilization part 10 and the injured limb; [0028-0029] teaches that inflation of the air cuffs 12 exerts a force on the immobilization part 10, which functions to fasten the immobilization part 10 and the padding thereunder in proper position), a controller (controller 30) coupled (via communication; as shown in Figure 3 and described in [0039]) to the fastener 
Alsolami does not teach the fastener installation tool being a rotary fastener installation tool.
However, Sano et al. teaches in the abstract an analogous method with the fastener installation tool (sphygmomanometer) being a rotary fastener installation tool (the sphygmomanometer is taught in the abstract to include a tightening length adjustment mechanism that includes a rotating winding roller). 
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the method of Alsolami to include the fastener installation tool being a rotary fastener installation tool as taught by Sano et al. because this element is known to enable the fastener installation tool to be easily attached to a measurement site, such that reliable winding of the fastener installation 
In regards to claim 19, Alsolami and Sano et al. teach the method of claim 18. Alsolami teaches in [0021] and Figures 1 and 2 that the orthotic device (air cuffs 12) includes at least one bladder (air cuffs 12 are structured as bladders) configured to be worn around the appendage of the user (as show in Figures 1 and 3) of the fastener installation tool (BP device 32), wherein changing ([00026] teaches that the splint 2, which includes air cuffs 12, becomes rigid upon inflation of air cuffs 12; since [0026] teaches that the splint “becomes” rigid, one can understand that the splint 2, including are cuffs 12, is flexible prior to inflation of air cuffs 12; thus, the inflated state of air cuffs 12 is the rigid state and the deflated state of cuffs 12 is the relaxed state) the orthotic device (air cuffs 12) from the relaxed state (deflated state) to the rigid state (inflated state) comprises inflating the at least one bladder (air cuffs 12 are structured as bladders) in response to the activation signal (shown in Figure 3 as a dashed line running between controller 30 and pump 22; signal functions to control the air pressure applied by pump 22, as described in [0040]; as air pressure is applied by pump 22, the air cuffs 12 inflate and therefore, the air cuffs 12 change from the deflated, relaxed state to the inflated, rigid state) output from the controller (controller 30).
Alsolami does not teach the fastener installation tool being a rotary fastener installation tool.
However, Sano et al. teaches in the abstract an analogous method with the fastener installation tool (sphygmomanometer) being a rotary fastener installation tool 
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the method of Alsolami as modified by Sano et al. to include the fastener installation tool being a rotary fastener installation tool as taught by Sano et al. because this element is known to enable the fastener installation tool to be easily attached to a measurement site, such that reliable winding of the fastener installation tool around the measurement site can be repeated in every measurement, as Sano et al. teaches in the abstract.
In regards to claim 20, Alsolami teaches the method of claims 18 and 19. Alsolami does not teach detecting, using the controller, a magnitude of torque applied to a fastener by the fastener installation tool; and deflating the at least one bladder when the magnitude of torque detected using the controller is equal to a desired installation torque.
However, Sano et al. teaches in Figures 1, 3, 4, 10 and 11, [0085-0086], [0091] [0094-0095] an analogous method that includes detecting (using torque sensor 59; [0091] teaches that “the control until 11 detects the rotation torque applied to the winding roller 58 during the winding operation”), using the controller (control until 11), a magnitude of torque applied to a fastener (31, 32, 58) by the fastener installation tool (sphygmomanometer 1B); and deflating ([0095] teaches that “the control until 11 opens the air bladder 35” and “the control unit 11 completely opens the exhaust valve 62…so as to exhaust the air in the air bladder 35”) the at least one bladder (air bladder 35) when (defined: in the event that; https://www.dictionary.com/browse/when; see Figure 
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the method of Alsolami to include detecting, using the controller, a magnitude of torque applied to a fastener by the rotary fastener installation tool; and deflating the at least one bladder when the magnitude of torque detected using the controller is equal to a desired installation torque as taught by Sano et al. because this step is known to enable the at least one bladder to automatically change from the rigid state to the relaxed state when the detected magnitude of torque exceeds a magnitude that is desired or safe for the user.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsolami (US 2016/0354222), in view of Sano et al. (US 2011/0009757) and in view of Kell (US 2009/0070938).
In regards to claim 10, Alsolami and Sano et al. teach the apparatus of claims 8 and 9. Alsolami teaches in Figure 3 and [0028] an air supply (pump 22). 
Alsolami and Sano et al. do not teach an electrically-actuated valve coupled between said air supply and said at least one bladder and configured to control the supply of air into said at least one bladder, wherein said electrically-actuated valve is 
However, Kell teaches in Figure 7 and [0060-0061] an analogous device (abstract teaches a ring-like inflatable device for correcting a medical abnormality) with an electrically-actuated valve (solenoid valve 284; taught in the abstract to be electrically connected to and actuated by a controller) coupled between (as shown in Figure 7) and a pump fluidly coupled to said at least one bladder for deflating said at least one bladder, wherein said pump is communicatively coupled to said controller and configured to deflate said at least one bladder in response to receiving a deactivation signal from said controller said air supply (pump 272) and said at least one bladder (compartments 220, 222, 224, 212, 214, 216, 218) and configured to control the supply of air (by regulating the flow of air therethrough by opening or closing of the valve; see [0017]) into said at least one bladder (compartments 220, 222, 224, 212, 214, 216, 218), wherein said electrically-actuated valve (solenoid valve 284) is communicatively coupled (via “a signal,” as taught in [0060]) to said controller (controller 282) and configured to open in response to receiving the activation signal from said controller ([0060] teaches “if solenoid valve 284 is opened via a signal from controller 282, the pressurized air from manifold 251 flows through branch tube 246 and coupling to fill compartment 218 and inflate same. Similar relationships hold true for filling compartments 220, 222, 224, 212, 214 and 216”)
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the device of Alsolami as modified by Sano et al. to include an electrically-actuated valve coupled between said air supply and said at .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsolami (US 2016/0354222), in view of Sano et al. (US 2011/0009757), in view of Kell (US 2009/0070938) and further in view of Shuler (US 2011/0054283).
In regards to claim 11, Alsolami, Sano et al. and Kell teach the apparatus of claims 8-10. Alsolami, Sano et al. and Kell do not teach a pump fluidly coupled to said at least one bladder for deflating said at least one bladder, wherein said pump is communicatively coupled to said controller and configured to deflate said at least one bladder in response to receiving a deactivation signal from said controller.
However, Shuler teaches in [0249] and [0251] an analogous device with a pump (pump 340) fluidly coupled to said at least one bladder (bladder 1305) for deflating said at least one bladder (bladder 1305), wherein said pump (pump 340) is communicatively coupled to said controller (“controller” taught in [0251]) and configured to deflate said at least one bladder (bladder 1305) in response to receiving a deactivation signal from (communication from) said controller (“controller” taught in [0251]).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the at least one bladder of Alsolami as modified .

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsolami (US 2016/0354222), in view of Sano et al. (US 2011/0009757) and further in view of Manoach et al. (US 2012/0101418).
In regards to claim 12, Alsolami and Sano et al. teach the apparatus of claims 8 and 9. Alsolami teaches in Figures 1 and 3 that said at least one bladder (air cuffs 12 are structured as bladders) comprises a first bladder (first air cuff 12, at the bottom end of splint 2 as shown in Figures 1 and 3) coupleable around a wrist of the user (as shown in Figures 1 and 3) and a second bladder (second air cuff, at the top end of splint 2 as shown in Figures 1 and 3) coupleable around a forearm of the user (as shown in Figures 1 and 3), wherein said first bladder (first air cuff 12, at the bottom end of splint 2 as shown in Figures 1 and 3) is spaced apart from said second bladder (second air cuff, at the top end of splint 2 as shown in Figures 1 and 3) and coupled to (as shown in Figures 1 and 3) said second bladder (second air cuff, at the top end of splint 2 as 
Alsolami and Sano et al. do not teach that said at least one brace is configured to transmit rotational forces from said first bladder to said second bladder.
However, Manoach et al. teaches in Figure 1C and [0049] an analogous device wherein said at least one brace (rigid foam padding 102) is configured to transmit (since rigid foam padding 102 connects the air bladders 104, 105, 106 to each other (as shown in Figure 1C), rigid foam padding 102 will transmit a rotational force from one air bladder 104, 105, 106 to another air bladder 104, 105, 106 to which rigid foam padding 102 is connected) rotational forces ([0049] teaches the inflation of the air bladders 104, 105, 106 applies a “rotational force” to the long bone) from said first bladder (first air bladders 104, 105, 106) to said second bladder (second air bladders 104, 105, 106).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the at least one brace of Alsolami as modified by Sano et al. such that said at least one brace is configured to transmit rotational forces from said first bladder to said second bladder as taught by Manoach et al. because this element is known to provide rotationally directed compression vectors most likely to achieve stabilization and to provide the proper fracture reduction that is necessary for fracture reduction and stabilization, and promotion of proper healing of the bone, as Manoach et al. teaches in [0013] and [0049].
	In regards to claim 13, Alsolami, Sano et al. and Manoach et al. teach the apparatus of claims 8, 9 and 12. Alsolami teaches in [0073] that said first bladder (first air cuff 12, at the bottom end of splint 2 as shown in Figures 1 and 3) is fluidly coupled .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsolami (US 2016/0354222), in view of Sano et al. (US 2011/0009757) and further  in view of Ayanruoh (US 2013/0023741).
In regards to claim 16, Alsolami and Sano et al. teach the apparatus of claim 8. Alsolami and Sano et al. do not teach that said rotary fastener installation tool is a direct-current powered rotary tool.
However, Ayanruoh teaches in Figure 2 and [0071] an analogous device wherein said fastener installation tool (blood pressure meter 222) is a direct-current powered tool (Figure 2 and [0071] teach that blood pressure meter 222 is powered by direct current power supply charger 204 via rechargeable battery pack 205).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the rotary fastener installation tool of Alsolami as modified by Sano et al. to be direct-current powered tool as taught by Ayanruoh .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsolami (US 2016/0354222), in view of Sano et al. (US 2011/0009757) and further in view of Hood, JR. (US 2004/0092831).
In regards to claim 17, Alsolami and Sano et al. teach the apparatus of claim 8. Alsolami and Sano et al. do not teach that said controller is integrated within said rotary fastener installation tool.
However, Hood, JR. teaches in Figure 1 and [0012] an analogous device wherein said controller (controller 140) is integrated within (taught in [0012] to be “arranged within”) said fastener installation tool (blood pressure monitor 110).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the controller and rotary fastener installation tool of Alsolami as modified by Sano et al. to be integrated within said fastener installation tool as taught by Hood, JR. because this element is known to provide a more compact and convenient controller and fastener installation tool arrangement.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033.  The examiner can normally be reached on M-F 8:00AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        5/6/2021